               Case 1:20-cv-00943 Document 1 Filed 04/09/20 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,           )
                                    )                    Case No. 1:20-cv-943
      Plaintiff,                    )
                                    )
      v.                            )
                                    )
LOUIS H. HENDERSON,                 )
749 Quebec Place, NW                )
Washington, D.C. 20010,             )
                                    )
      Defendant.                    )
___________________________________ )

                                            COMPLAINT

        The United States of America brings this action at the request and with the authorization

of the Chief Counsel of the Internal Revenue Service, a delegate of the Secretary of the Treasury,

and at the direction of the Attorney General of the United States to collect the assessments made

against Louis H. Henderson for unpaid trust fund recovery penalties. In support of this action,

the United States alleges as follows:

                                        Jurisdiction and Venue

        1.       This Court has jurisdiction over this civil action pursuant to 28 U.S.C. §§ 1340

and 1345, and 26 U.S.C. §§ 7402(a) and 7403.

        2.       Venue in this district is proper pursuant to 28 U.S.C. §§ 1391 and 1396 because

Mr. Henderson is a resident of Washington, D.C.

                                               Parties

        3.       The plaintiff is the United States of America.

        4.       The defendant, Louis H. Henderson, resides in Washington, D.C., within this

judicial district.
              Case 1:20-cv-00943 Document 1 Filed 04/09/20 Page 2 of 4



                                              COUNT I

       REDUCE TO JUDGMENT FEDERAL TRUST FUND RECOVERY PENALTIES

        5.        The United States incorporates paragraphs 1 through 4 of this complaint as if

fully set forth herein.

        6.       Defendant Louis H. Henderson owned, operated and controlled National

Association of Former Foster Care Children of America, Inc. (“the Company”) during all times

relevant to this suit.

        7.       While Mr. Henderson controlled the Company, it failed to pay its federal

employment taxes for certain taxable quarters which ended between September 30, 2003 and

June 30, 2009.

        8.       During the taxable periods in the preceding paragraph, Mr. Henderson was a

person responsible for collecting, truthfully accounting for, and paying over to the United States

the federal employment taxes withheld from the wages of employees of the Company.

        9.       Mr. Henderson had the authority to decide which creditors the Company would

pay and when they would be paid.

        10.      Mr. Henderson had the authority within the Company to determine the

Company’s financial policies.

        11.      During the taxable periods set forth in paragraph 13, below, Mr. Henderson

willfully failed to collect, truthfully account for, or pay over to the United States the federal taxes

withheld from the wages of employees of the Company in violation of 26 U.S.C. § 6672(a).

        12.      Notices that Mr. Henderson would be subject to assessment of the trust fund tax

penalties were sent to him in accordance with 26 U.S.C. § 6672(b) prior to any demand for

payment.



                                                  2
              Case 1:20-cv-00943 Document 1 Filed 04/09/20 Page 3 of 4



       13.      A delegate of the Secretary of the Treasury made the following assessments of

federal trust fund recovery penalties against Mr. Henderson:


                               Tax                  Amount of
                                          Date of                        Outstanding Balance1
             Tax Type         Period                Assessment
                                         Assessment                      (as of August 19, 2019)
                             Ending
       26 U.S.C. § 6672     09/30/2003 04/15/2010   $71,338.10                   $3,963.08
       26 U.S.C. § 6672     12/31/2003 04/15/2010   $98,655.00                 $139,319.22
       26 U.S.C. § 6672     03/31/2004 04/15/2010   $90,171.98                 $127,339.66
       26 U.S.C. § 6672     06/30/2005 04/15/2010   $73,159.41                 $103,314.73
       26 U.S.C. § 6672     09/30/2005 04/15/2010   $82,341.19                 $116,281.13
       26 U.S.C. § 6672     03/31/2006 04/15/2010   $67,099.22                  $94,756.60
       26 U.S.C. § 6672     09/30/2006 04/15/2010   $65,214.52                  $92,095.05
       26 U.S.C. § 6672     12/31/2006 04/15/2010   $63,756.00                  $90,035.37
       26 U.S.C. § 6672     03/31/2007 04/15/2010   $63,059.86                  $89,052.27
       26 U.S.C. § 6672     06/30/2007 04/15/2010   $52,752.64                  $74,496.56
       26 U.S.C. § 6672     09/30/2007 04/15/2010   $58,238.77                  $82,243.97
       26 U.S.C. § 6672     12/31/2007 04/15/2010   $16,612.22                  $23,459.58
       26 U.S.C. § 6672     03/31/2008 04/15/2010    $9,531.50                  $13,460.24
       26 U.S.C. § 6672     06/30/2008 04/15/2010   $10,594.50                  $14,961.42
       26 U.S.C. § 6672     09/30/2008 04/15/2010    $4,316.00                   $6,095.01
       26 U.S.C. § 6672     03/31/2009 04/15/2010    $3,874.52                   $5,471.55
       26 U.S.C. § 6672     06/30/2009 04/15/2010    $4,161.80                   $5,877.24
                                   Total                                      $1,082,222.68


       14.      Notices of the trust fund tax penalty assessments described in Paragraph 13, along

with demands for payment of the assessments, were sent to Mr. Henderson.

       15.      Despite notice and demand for payment of the assessments described in

Paragraph 13, Mr. Henderson has failed or refused to pay the full amount due and owing.

       16.      Statutory additions to tax have accrued and will continue to accrue on the unpaid

balance of the assessments described in Paragraph 13 until the balance is paid in full.

       17.      On account of the assessments described in Paragraph 13, Mr. Henderson is

indebted to the United States for federal trust fund recovery penalties in the amount of

1
 Includes statutory interest that has accrued, and which continues to accrue, on the remaining
unpaid taxes.
                                                 3
             Case 1:20-cv-00943 Document 1 Filed 04/09/20 Page 4 of 4



$1,082,222.68 as of August 19, 2019, plus statutory additions that will continue to accrue

thereafter according to the law until paid.


       WHEREFORE, the Plaintiff, the United States of America, respectfully prays as follows:

       A.      That the Court enter judgment in favor of the United States and against Defendant

Louis H. Henderson for federal trust fund recovery penalty taxes in the amount of $1,082,222.68

as of August 19, 2019, plus statutory additions that will continue to accrue thereafter according

to the law until paid; and

       B.      That the Court award such other and further relief, including the costs of this

action, as may be deemed just and proper under the circumstances.

DATED: April 9, 2020
                                              RICHARD E. ZUCKERMAN
                                              Principal Deputy Attorney General
                                              Tax Division


                                              /s/Ann E. Nash
                                              ANN E. NASH
                                              Trial Attorney, Tax Division
                                              U.S. Department of Justice
                                              Post Office Box 227
                                              Washington, D.C. 20044
                                              Tel: 202-307-6489
                                              Fax: 202-514-6866
                                              Ann.E.Nash@tax.usdoj.gov

                                              Counsel for the United States

OF COUNSEL:
Timothy J. Shea
United States Attorney
District of District of Columbia




                                                 4
                           Case 1:20-cv-00943 Document 1-1 Filed 04/09/20 Page 1 of 2
                                                               CIVIL COVER SHEET
JS-44 (Rev. 6/17 DC)
 I. (a) PLAINTIFFS                                                               DEFENDANTS
 UNITED STATES OF AMERICA                                                       LOUIS H. HENDERSON



 (b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF _____________________                                                           Washington DC
                                                                                    COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT _____________________
                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

 (c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                        ATTORNEYS (IF KNOWN)

 Ann E. Nash
 U.S. Department of Justice, Tax Division,
 P.O. Box 227, Washington, D.C. 20044
 (202) 307-6489

 II. BASIS OF JURISDICTION                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
     (PLACE AN x IN ONE BOX ONLY)                                   PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
                                                                                           PTF    DFT                                                        PTF           DFT
 o     1 U.S. Government    o     3 Federal Question
         Plaintiff                 (U.S. Government Not a Party)    Citizen of this State        o1 o1                Incorporated or Principal Place        o4 o4
                                                                                                                      of Business in This State
 o     2 U.S. Government    o     4 Diversity                       Citizen of Another State     o2 o2                Incorporated and Principal Place       o5 o5
         Defendant                  (Indicate Citizenship of
                                                                                                                      of Business in Another State
                                    Parties in item III)            Citizen or Subject of a
                                                                    Foreign Country
                                                                                                 o3 o3                Foreign Nation                         o6 o6
                                             IV. CASE ASSIGNMENT AND NATURE OF SUIT
             (Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)
 o     A. Antitrust        o    B. Personal Injury/                      o     C. Administrative Agency                          o      D. Temporary Restraining
                                   Malpractice                                    Review                                                   Order/Preliminary
       410 Antitrust                                                                                                                       Injunction
                                310 Airplane                                   151 Medicare Act
                                315 Airplane Product Liability                                                                    Any nature of suit from any category
                                320 Assault, Libel & Slander              Social Security
                                                                                                                                  may be selected for this category of
                                                                               861 HIA (1395ff)
                                330 Federal Employers Liability                                                                   case assignment.
                                                                               862 Black Lung (923)
                                340 Marine
                                                                               863 DIWC/DIWW (405(g))                             *(If Antitrust, then A governs)*
                                345 Marine Product Liability
                                                                               864 SSID Title XVI
                                350 Motor Vehicle
                                                                               865 RSI (405(g))
                                355 Motor Vehicle Product Liability
                                                                          Other Statutes
                                360 Other Personal Injury
                                                                               891 Agricultural Acts
                                362 Medical Malpractice
                                                                               893 Environmental Matters
                                365 Product Liability
                                                                               890 Other Statutory Actions (If
                                367 Health Care/Pharmaceutical
                                                                                   Administrative Agency is
                                    Personal Injury Product Liability
                                                                                   Involved)
                                368 Asbestos Product Liability


 o     E. General Civil (Other)                                OR              o     F. Pro Se General Civil
 Real Property                          Bankruptcy                                   Federal Tax Suits                                  462 Naturalization
      210 Land Condemnation                 422 Appeal 27 USC 158                        870 Taxes (US plaintiff or                         Application
      220 Foreclosure                       423 Withdrawal 28 USC 157                         defendant)                                465 Other Immigration
      230 Rent, Lease & Ejectment                                                        871 IRS-Third Party 26 USC                         Actions
      240 Torts to Land                 Prisoner Petitions                                    7609                                      470 Racketeer Influenced
      245 Tort Product Liability             535 Death Penalty
                                                                                                                                            & Corrupt Organization
                                             540 Mandamus & Other                    Forfeiture/Penalty
      290 All Other Real Property                                                                                                       480 Consumer Credit
                                             550 Civil Rights                             625 Drug Related Seizure of
                                                                                              Property 21 USC 881                       490 Cable/Satellite TV
 Personal Property                           555 Prison Conditions
                                                                                          690 Other                                     850 Securities/Commodities/
      370 Other Fraud                        560 Civil Detainee – Conditions
                                                                                                                                            Exchange
      371 Truth in Lending                       of Confinement
                                                                                     Other Statutes                                     896 Arbitration
      380 Other Personal Property
                                                                                         375 False Claims Act                           899 Administrative Procedure
          Damage                        Property Rights
                                            820 Copyrights                               376 Qui Tam (31 USC                                Act/Review or Appeal of
      385 Property Damage
                                            830 Patent                                       3729(a))                                       Agency Decision
          Product Liability
                                            835 Patent – Abbreviated New                 400 State Reapportionment                      950 Constitutionality of State
                                                Drug Application                         430 Banks & Banking                                Statutes
                                            840 Trademark                                450 Commerce/ICC                               890 Other Statutory Actions
                                                                                             Rates/etc.                                     (if not administrative agency
                                                                                         460 Deportation                                    review or Privacy Act)
                             Case 1:20-cv-00943 Document 1-1 Filed 04/09/20 Page 2 of 2
 o     G. Habeas Corpus/                       o      H. Employment                           o     I. FOIA/Privacy Act                    o     J. Student Loan
          2255                                        Discrimination
       530 Habeas Corpus – General                    442 Civil Rights – Employment                 895 Freedom of Information Act               152 Recovery of Defaulted
       510 Motion/Vacate Sentence                         (criteria: race, gender/sex,              890 Other Statutory Actions                      Student Loan
       463 Habeas Corpus – Alien                          national origin,                              (if Privacy Act)                             (excluding veterans)
           Detainee                                       discrimination, disability, age,
                                                          religion, retaliation)

                                               *(If pro se, select this deck)*                 *(If pro se, select this deck)*

 o     K. Labor/ERISA                          o      L. Other Civil Rights                   o     M. Contract                            o     N. Three-Judge
          (non-employment)                               (non-employment)                                                                        Court
                                                                                                    110 Insurance
       710 Fair Labor Standards Act                   441 Voting (if not Voting Rights              120 Marine                                   441 Civil Rights – Voting
       720 Labor/Mgmt. Relations                          Act)                                      130 Miller Act                                   (if Voting Rights Act)
       740 Labor Railway Act                          443 Housing/Accommodations                    140 Negotiable Instrument
       751 Family and Medical                         440 Other Civil Rights                        150 Recovery of Overpayment
           Leave Act                                  445 Americans w/Disabilities –                    & Enforcement of
       790 Other Labor Litigation                         Employment                                    Judgment
       791 Empl. Ret. Inc. Security Act               446 Americans w/Disabilities –                153 Recovery of Overpayment
                                                          Other                                         of Veteran’s Benefits
                                                      448 Education                                 160 Stockholder’s Suits
                                                                                                    190 Other Contracts
                                                                                                    195 Contract Product Liability
                                                                                                    196 Franchise


 V. ORIGIN
 o 1 Original o 2 Removed o 3 Remanded                           o 4 Reinstated o 5 Transferred o 6 Multi-district o 7 Appeal to                         o 8 Multi-district
      Proceeding           from State        from Appellate        or Reopened         from another            Litigation              District Judge        Litigation –
                           Court             Court                                     district (specify)                              from Mag.             Direct File
                                                                                                                                       Judge

 VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
   26 USC Section 7402. Suit to reduce federal trust fund recovery penalty tax assessments to judgment

 VII. REQUESTED IN                           CHECK IF THIS IS A CLASS            DEMAND $ 1,082,222.68                           Check YES only if demanded in complaint
                                             ACTION UNDER F.R.C.P. 23                                                            YES               NO
      COMPLAINT                                                                      JURY DEMAND:

 VIII. RELATED CASE(S)                       (See instruction)                                                                   If yes, please complete related case form
                                                                                 YES                    NO
       IF ANY
              04/09/2020
 DATE: _________________________                                                                      s/ Ann E. Nash
                                                  SIGNATURE OF ATTORNEY OF RECORD _________________________________________________________


                                              INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                            Authority for Civil Cover Sheet

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.         COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                      of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

           III.       CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                      under Section II.

           IV.        CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                      represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                      nature of suit found under the category of the case.

           VI.        CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.      RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                      the Clerk’s Office.

           Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.
                         Case 1:20-cv-00943 Document 1-2 Filed 04/09/20 Page 1 of 2

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the

                                                    __________ District
                                                          District      of __________
                                                                   of Columbia


                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:20-cv-943
                                                                      )
                     Louis H. Henderson                               )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Louis H. Henderson
                                           749 Quebec Place NW
                                           Washington, DC 20010




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Ann E. Nash
                                           U.S. DOJ, Tax Division
                                           P.O. Box 227
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 ANGELA D. CAESAR, CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                           Case 1:20-cv-00943 Document 1-2 Filed 04/09/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:20-cv-943

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
